Case 4:20-cv-03834 Document 1-1 Filed on 11/11/20 in TXSD Page 1 of 2




          Exhibit
            A
                                                                                                          Resolve    your debt
                                                                                                                          Page 2with
                                                                                                                                 of 2 a
        WE'RE       HEREDocument 1-1
          Case 4:20-cv-03834                                                                    Filed on 11/11/20 in TXSD
                                                                                                                         discount today
        TO HELP                                                                                          Phone:               (866) 300-8750
                                                                                                         Visit Us Online:     MidlandCredit.com
                                                                                                         Current Owner:       Midland Funding LLC
                                                                                                         Current Servicer:    Midland Credit Management, Inc.
                                                                                                         Current Balance:     $3,098.48


                     James Anderson                                                                                           Save 20% now
            P3 r1s 15650 Walden Rd Apt 4108                                                                              Avoid collections LATER I
               003
                     Montgomery, TX 77356-1780
                                                                                                                             MidlandCredit.com
                     ,.,,.,,.,.,,11•••11,,111,,1,•••111,11,11111,1,1,1.,,,,,,111111111                                        {8661 300-8750

                                     Choose The Option That Works For You .                                                                   Flexibility
    05/01/2020
                                                                                                                                              You Need
    Dear James,
  we know times are tough. That's why we are offering you flexible options to resolve your Legal
                                                                                                                                           Defer Your Payments
  Collections account without any further legal action . We encourage you to take advantage of these

      - ------
- ~1!TOUS"Uµtio11s . pay ,-e0A-¥-at-MidlandEtecl ft-:€E>m-o~ all (866).300-87SO now.
                  ~·-
                                                                                                                                            Make Small Initial
                                                                                                                                          Payments (as low as $5)
                                                                                                         You Pay Only
                                            1/2020                                                          $2,478.78                    STOP our calls by selecting
                                                                                                                                           one of these 3 options
                                            II                                           Pay as Little as $5 per Month
                                                                                                                                          The 20% discount expires
                                                                                               for the First 3 Months
                                                                                                                                                05/31/2020

                                                         Status:                              Temporary Hardships                          Other options available )
                                                                                                                                     (      through 06-30-2020.
                                                         7~ more details.                               Available
During times like these a single call can make a big difference. We want to resolve this debt without any
further legal action-please call us at (866) 300-8750 now. You may also make a payment online at                                          MidlandCredit .com
MidlandCredit.com
                                                                                                                                           (866) 300-8750
    Sincerely,
                                                                                                                                     M - Fri: 8:00am - 7:30pm EST
    Boris Salamakhin, Group Manager                                                                                                       Sat : Closed Sun : Closed


    *To take advantage of Option 1, lag in to MidlandCredit.com, choose "MAKE A PAYMENT" and follow the on-screen instructions. You may also
    call (866} 300-8750
     **Option 2 is only available by calling (866) 300-8750
     For details regarding the account that comprises your current balance, please see the 'Additional Information' section on the back of this
     letter.
     A judgment could be awarded by the court before the expiration of the discount offer listed in this letter. A judgment may include costs and
     post-judgment interest which may increase the balance owed. If you pay the discount offer in this letter by 05/31/2020, we will satisfy the
     judgment in full upon receipt of payment based on the balance stated in this letter. Please contact us if you have any questions.
     When your account has been paid, and if data related to the account is still being furnished to the consumer reporting agencies, a request
     will be made of the three major consumer reporting agencies to report the Midland Funding LLC trade line related to the above referenced
     account as paid.




I
8
    l:Jfil:J
                                                                                            IQ' Call:
               /                                              We are not obligated to renew any offers provided.
                   Midland
    .\ :,J         ~ ~~ ~~ement         fD\i Vi~it Us Onlin~:                                                                        Mail:
    P.O. Box 2121 warren,MI                       M1dlandCred1t.com                                 (866) 300-8750                   Payment certificate below
    48090                         PLEASE SEE REVERSE SIDE FOR IMPORTANT DISCLOSURE INFORMATION
                         Please fear off and return lower portion with payment in the envelope provided
c------ ~---~~ - . . .~-~-  :.. : : :-: : :---.:. ., _ _ · =r - · ~- - - r - -- · ~-~------· . . :..._ .._._ -~. -~- - -~ ---- . . ___ _
                                                                            Payment Certificate
                                                                                                                                                        DOEC_ILMS
    Current Balance:                              $3,098.48                                   Directions;
    Due Date:                                     05/31/2020                                  1) Make your check payable to: Midland Credit Management, Inc.
                                                                                              2) Fill out the amount enclosed on the Payment Certficate
     Amount Enclosed:                                                                         3) Place your check and Payment Certificate in the envelope
                                                                                                 provided . Do not staple, clip, or tape. Do not send cash.
                                                                                              4) Mail Payment Certificate to:
     16-216540

                                                                                                                   P.O. Box 2121 Warren, Ml 48090
